NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MAGSIL CORPORATION AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
Plain,tiffs-Appellants,
V.
HITACHI GLOBAL STORAGE TECHNOLOGIES,
INC., HITACHI AMERICA, LTD., HITACHI DATA
SYSTEMS CORPORATION, AND SHENZHEN
EXCELSTOR TECHNOLOGY LTD_.,
Defendan,ts-Appellees.
2011-1221
Appeal from the United States District Court for the
District of De1aWare in case no. 08-CV-0940, Judge Har-
vey Bart1e, III.
ON MOTION
ORDER
The appellees move for a 30-day extension of time,
until Ju1y 8, 2011, to file their responsive brief, and for a

MAGSlL CORP V. HlTACHl GLOBAL
2
30-day extension of time, until August 22, 2011, for the
appellants to file their reply brief.
Upon consideration thereof,
IT lS ORDERED THATI
The motion is granted
JUN 02 2011
Date
ccc Steven J. Pollinger, Esq.
Douglas E. Lu1nisl:1, Esq.
s21
FoR THE CoURT
/s/ J an Horb alj
J an Horbaly
Clerk
Fl 0
s.s. comm 0lF§PP1~:ALs ron
ms FEo_ERAL c1Rcu1r
JUN 02 2011
JANHORBAlY
CL£H(